Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Berger on 8/24/22.
The application has been amended as follows: 

Claim 1, second to last line – changed the phrase “the outer surface is directly coupled” to --the outer surface of the calibrated sampling point cap is directly coupled--.
Claim 1, last line – changed “the outer surface.” to --the outer surface of the calibrated sampling point cap.--.
Claim 10, second to last line – changed the phrase “the outer surface is directly coupled” to --the outer surface of the calibrated sampling point cap is directly coupled--.
Claim 10, last line – changed “the outer surface.” to --the outer surface of the calibrated sampling point cap.--.
Claim 13, second to last line – changed the phrase “the outer surface is directly coupled” to --the outer surface of the calibrated sampling point cap is directly coupled--.
	
Claim 13, last line – changed “the outer surface.” to --the outer surface of the calibrated sampling point cap.--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679